Pursuant to permission granted by this court, the applicant personally appeared before the court to make a statement concerning his application for admission to the bar which the court denied on November 13, 1944. {Matter of Cassidy, 268 App. Div. 282.) In effect, the statement constituted a motion for reargument of the original application and is so treated by the court. On re-examination of the application, the court adheres to its original decision, and the application is denied. Carswell, Johnston, Adel and Aldrich, JJ., concur; Hagarty, J., dissents and votes to grant the application.